Title: To James Madison from William Loughton Smith, 12 June 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


12 June 1801, Lisbon. Announces signing of peace treaty between Portuguese and Spanish-French, which reportedly contains provisions removing British from Portugal and placing French troops in key garrisons. Hopes soon to have a copy to transmit. Reports death of prince of Beira (age seven) and recent birth of a child to the wife of regent.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 1 p.; marked private; docketed by Wagner as received 4 Sept.


